Case 3:18-cv-00265-RGJ-CHL Document 91-4 Filed 03/26/21 Page 1 of 2 PageID #: 1123




                                 *****
                             SCHEDULE B
                      TO SUBPOENA DUCES TECUM
         ON UNITED STATES DRUG ENFORCEMENT ADMINISTRATION



  1. Complete file of any Drug Enforcement Administration Office of Professional

     Responsibility investigation into allegations of misconduct involving any DEA

     employee, which were made by Nashayla Jones;



  2. Transcript(s) of statement(s) or testimony given by Nashayla Jones during the

     course of any Drug Enforcement Administration Office of Professional

     Responsibility investigation into allegations of misconduct involving a DEA

     employee;


  3. Wearable video system (WVS) or body camera footage recorded on April 27,

     2017, by any Louisville Metro Police Officers, including the Defendants, or

     LMPD/DEA Joint Task Force personnel, who entered the residence located at

     6725 Strawberry Lane, Louisville, Kentucky 40214.


  4. Recordings of any radio transmissions between any Louisville Metro Police

     Officers, including the Defendants, or LMPD/DEA Joint Task Force personnel

     that occurred on April 27, 2017 at 6725 Strawberry Lane, Louisville, Kentucky

     40214.



  5. All photographs of Nashayla Jones, Nascyauni Jones, and Nakareon Jones taken

     on April 27, 2017;
Case 3:18-cv-00265-RGJ-CHL Document 91-4 Filed 03/26/21 Page 2 of 2 PageID #: 1124




  6. All photos of the home surveillance DVR/hard drive that was seized from 6725

     Strawberry Lane, Louisville, Kentucky 40214; and



  7. All photos of the Bunker Hill Security 4CH digital video recorder that was seized

     from 6725 Strawberry Lane, Louisville, Kentucky 40214




                                              2
